SUPPLEMENT DATED SEPTEMBER 30, 2011 TO PROSPECTUSES DATED MAY 2, 2011 FOR SUN LIFE FINANCIAL MASTERS CHOICE II NY, SUN LIFE FINANCIAL MASTERS EXTRA II NY, AND SUN LIFE FINANCIAL MASTERS FLEX II NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement updates the above-referenced prospectuses (each a “Prospectus”) to reflect changes in the variable investment options available under the flexible payment deferred annuity contracts (“Contracts”) described in the Prospectuses. Please read this supplement carefully and keep it with your Prospectus for future reference. Effective October 31, 2011, Sun Life Assurance Company of Canada (U.S.) is adding the following new variable investment options under the Contracts. The list of the available investment options appearing on the first page, and under the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS,” of your Prospectus is revised accordingly. Please consult with your registered representative to obtain prospectuses with more detailed information about these investment options.You should read those prospectuses, as well as your Prospectus, carefully before you invest, and keep them for future reference. Large-Cap Equity Funds Asset Allocation Funds JPMorgan Insurance Trust U.S. Equity Portfolio, Class 2 Franklin Income Securities Fund, Class 4 MFS® Growth Portfolio, Service Class PIMCO All Asset Portfolio, Advisor Class Mutual Shares Securities Fund, Class 4 Putnam VT Absolute Return 500 Fund, Class IB Putnam VT Equity Income Fund, Class IB Emerging Markets Bond Fund Universal Institutional Funds, Inc. - Growth Portfolio, Class II PIMCO Emerging Markets Bond Portfolio, Advisor Class Small -Mid-Cap Equity Funds Global Bond Fund AllianceBernstein Small/Mid Cap Value Portfolio, Class B Templeton Global Bond Securities Fund, Class 4 Small-Cap Equity Fund Intermediate Term Bond Funds Franklin Small Cap Value Fund, Class 4 JPMorgan Insurance Trust Core Bond Portfolio, Class 2 International/Global Equity Funds MFS® Research Bond Series, Service Class Invesco V.I. International Growth Fund, Series II Multi-Sector Bond Fund PIMCO EqS Pathfinder Portfolio, Advisor Class Franklin Strategic Income Securities Fund, Class 4 Specialty Sector Commodity Fund PIMCO CommodityRealReturn® Strategy Portfolio, Advisor Class In addition, the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS” is revised to incorporate the following investment management disclosures: AllianceBernstein L.P. advises the AllianceBernstein Portfolio. Franklin Advisers, Inc. advises Franklin Income Securities Fund, Franklin Strategic Income Securities Fund, and Templeton Global Bond Securities Fund. Franklin Advisory Services, LLC advises Franklin Small Cap Value Securities Fund. Franklin Mutual Advisers, LLC advises Mutual Shares Securities Fund. Invesco Advisers, Inc. advises the Invesco Fund. J.P. Morgan Investment Management Inc. advises the JPMorgan Portfolios. Massachusetts Financial Services Company, our affiliate,advises the MFS® Series. Morgan Stanley Investment Management Inc. advises The Universal Institutional Funds, Inc. Portfolio. Pacific Investment Management Company LLC advises the PIMCO Portfolios; PIMCO All Asset Portfolio (sub-advised by Research Affiliates, LLC). Putnam Investment Management, LLC advises the Putnam Funds. The following Funds will not available for new investment under Contracts issued on or after October 31, 2011: AllianceBernstein International Growth Portfolio, Class B Columbia Variable Portfolio - Marsico 21st Century Fund, Class 2 Columbia Variable Portfolio - Marsico International Opportunities Fund, Class 2 Fidelity® Variable Insurance Products Fund IV - Freedom 2015 Portfolio, Service Class 2 Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio, Service Class 2 Franklin Income Securities Fund, Class 2 Franklin Small Cap Value Securities Fund, Class 2 Franklin Strategic Income Securities Fund, Class 2 MFS® Bond Portfolio, Service Class Mutual Shares Securities Fund, Class 2 PIMCO CommodityRealReturn® Strategy Portfolio, Administrative Class PIMCO Emerging Markets Bond Portfolio, Administrative Class Oppenheimer Capital Appreciation Fund/VA, Service Shares Templeton Growth Securities Fund, Class 2 Masters II NY 9/2011 On October 31, 2011, the list Designated Funds for all Contracts participating in Sun Income Riser III in each prospectus will be deleted and replaced the following: Asset Allocation Models Funds Build Your Own Portfolio AllianceBernstein Dynamic Asset Allocation Portfolio, Class B Blended Model MFS® Global Tactical Allocation Portfolio, Service Class PIMCO All Asset Portfolio, Advisor Class Dollar-Cost Averaging Program Options PIMCO Global Multi-Asset Portfolio, Advisor Class 6-Month DCA Period Putnam VT Absolute Return 500 Fund, Class IB 12-Month DCA Period SCSM Ibbotson Balanced Fund, Service Class SCSM Ibbotson Conservative Fund, Service Class On October 31, 2011, the following replaces the appendix to your Prospectus that describes the “Build Your Own Portfolio” program: BUILD YOUR OWN PORTFOLIO This Appendix sets forth the Funds and percentage limits that constitute the “build your own portfolio” program. This program is more fully described under “BUILD YOUR OWN PORTFOLIO” in the Prospectus. Briefly, if you comply with this program, the portfolio you build will satisfy the Designated Funds requirement under certain optional living benefits. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the Living Benefit will be cancelled. For Contracts purchased on or after October 31, 2011, with Sun Income Riser III, the following is the Build Your Own Portfolio model that applies to your Contract. Fixed Income Funds Core Retirement Strategies Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 50% 40% to 60% 10% to 30% 0% to 20% 0% to 20% 0% to 10% Sun Capital Investment Grade Bond Fund® AllianceBernstein Dynamic Asset Allocation Portfolio AllianceBernstein Balanced Wealth Strategy Portfolio Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund MFS® Government Securities Portfolio MFS® Global Tactical Allocation Portfolio Fidelity® Variable Insurance Products III - Balanced Portfolio MFS® Value Portfolio SCSM BlackRock Small Cap Index Fund PIMCO Emerging Markets Bond Portfolio Sun Capital Money Market Fund® PIMCO All Asset Portfolio Franklin Income Securities Fund Invesco Van Kampen V.I. Comstock Fund Lord Abbett Series Fund - Growth Opportunities Portfolio Sun Capital Global Real Estate Fund SCSM Goldman Sachs Short Duration Fund SCSM Ibbotson Balanced Fund MFS® Total Return Portfolio Mutual Shares Securities Fund MFS® International Value Portfolio PIMCO CommodityRealReturn® Strategy Portfolio SCSM PIMCO Total Return Fund SCSM Ibbotson Conservative Fund Invesco Van Kampen V.I. Equity and Income Fund MFS® Utilities Portfolio MFS® Research International Portfolio MFS® Emerging Markets Equity Portfolio SCSM BlackRock Inflation Protected Bond Fund PIMCO Global Multi-Asset Portfolio SCSM Ibbotson Growth Fund MFS® Core Equity Portfolio First Eagle Overseas Variable Fund SCSM PIMCO High Yield Fund Wells Fargo Variable Trust - VT Total Return Bond Fund Putnam VT Absolute Return 500 Fund BlackRock Global Allocation V.I. Fund SCSM Davis Venture Value Fund Oppenheimer Global Securities Fund/VA Lazard Retirement Emerging Markets Equity Portfolio JPMorgan Insurance Trust Core Bond Portfolio SCSM Lord Abbett Growth & Income Fund Fidelity® Variable Insurance Products III - Mid Cap Portfolio Templeton Global Bond Securities Fund MFS® Research Bond Series SCSM Goldman Sachs Mid Cap Value Fund MFS® International Growth Portfolio SCSM BlackRock Large Cap Index Fund SCSM WMC Large Cap Growth Fund JPMorgan Insurance Trust U.S. Equity Portfolio Columbia Variable Portfolio - Marsico Growth Fund Putnam VT Equity Income Fund SCSM WMC Blue Chip Mid Cap Fund Universal Institutional Funds Inc. - Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund Masters II NY 9/2011 Fixed Income Funds Core Retirement Strategies Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 50% 40% to 60% 10% to 30% 0% to 20% 0% to 20% 0% to 10% Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio SCSM AllianceBernstein International Value Fund SCSM Columbia Small Cap Value Fund SCSM Invesco Small Cap Growth Fund SCSM BlackRock International Index Fund AllianceBernstein Small/Mid Cap Value Portfolio Invesco V.I. International Growth Fund PIMCO EqS Pathfinder Portfolio MFS® Growth Portfolio Universal Institutional Funds Inc. - Growth Portfolio Masters II NY 9/2011 For Contracts purchased prior to October 31, 2011, with Sun Income Riser III, the following is the Build Your Own Portfolio model that applies to your Contract. If you do not comply with the allocation percentage limits in effect under your Contract, then your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the Living Benefit will be cancelled. Fixed Income Funds Core Retirement Strategies Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 50% 40% to 60% 10% to 30% 0% to 20% 0% to 20% 0% to 10% Sun Capital Investment Grade Bond Fund® AllianceBernstein Dynamic Asset Allocation Portfolio AllianceBernstein Balanced Wealth Strategy Portfolio Lord Abbett Series Fund - Fundamental Equity Portfolio Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund MFS® Government Securities Portfolio PIMCO Global Multi-Asset Portfolio Fidelity® Variable Insurance Products III - Balanced Portfolio MFS® Value Portfolio SCSM BlackRock Small Cap Index Fund PIMCO Emerging Markets Bond Portfolio MFS® Bond Portfolio MFS® Global Tactical Allocation Portfolio Franklin Income Securities Fund Invesco Van Kampen V.I. Comstock Fund Oppenheimer Capital Appreciation Fund/VA Sun Capital Global Real Estate Fund Sun Capital Money Market Fund® SCSM Ibbotson Balanced Fund MFS® Total Return Portfolio Mutual Shares Securities Fund Lord Abbett Series Fund - Growth Opportunities Portfolio PIMCO CommodityRealReturn® Strategy Portfolio SCSM Goldman Sachs Short Duration Fund SCSM Ibbotson Conservative Fund Invesco Van Kampen V.I. Equity and Income Fund MFS® Utilities Portfolio MFS® International Value Portfolio MFS® Emerging Markets Equity Portfolio SCSM PIMCO Total Return Fund PIMCO All Asset Portfolio Fidelity® Variable Insurance Products Fund IV - Freedom 2015 Portfolio MFS® Core Equity Portfolio MFS® Research International Portfolio SCSM PIMCO High Yield Fund SCSM BlackRock Inflation Protected Bond Fund Putnam VT Absolute Return 500 Fund Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Portfolio SCSM Davis Venture Value Fund Templeton Growth Securities Fund Lazard Retirement Emerging Markets Equity Portfolio Wells Fargo Variable Trust - VT Total Return Bond Fund SCSM Ibbotson Growth Fund SCSM Lord Abbett Growth & Income Fund First Eagle Overseas Variable Fund Templeton Global Bond Securities Fund JPMorgan Insurance Trust Core Bond Portfolio BlackRock Global Allocation V.I. Fund SCSM Goldman Sachs Mid Cap Value Fund Oppenheimer Global Securities Fund/VA MFS® Research Bond Series SCSM BlackRock Large Cap Index Fund Columbia Variable Portfolio - Marsico International Opportunities Fund JPMorgan Insurance Trust U.S. Equity Portfolio Fidelity® Variable Insurance Products III - Mid Cap Portfolio Putnam VT Equity Income Fund MFS® International Growth Portfolio SCSM WMC Large Cap Growth Fund Columbia Variable Portfolio - Marsico Growth Fund Columbia Variable Portfolio - Marsico 21st Century Fund SCSM WMC Blue Chip Mid Cap Fund Universal Institutional Funds Inc. - Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund AllianceBernstein International Growth Portfolio Fidelity® Variable Insurance Products Fund II - Contrafund® Portfolio SCSM AllianceBernstein International Value Fund Masters II NY 9/2011 Fixed Income Funds Core Retirement Strategies Funds Asset Allocation Funds Core Equity Funds Growth Equity Funds Specialty Funds 30% to 50% 40% to 60% 10% to 30% 0% to 20% 0% to 20% 0% to 10% SCSM Columbia Small Cap Value Fund SCSM Invesco Small Cap Growth Fund SCSM BlackRock International Index Fund AllianceBernstein Small/Mid Cap Value Portfolio Invesco V.I. International Growth Fund PIMCO EqS Pathfinder Portfolio MFS® Growth Portfolio Universal Institutional Funds Inc. - Growth Portfolio * Masters II NY 9/2011
